DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on November 08, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Response to Arguments
Applicant’s arguments, see Appeal Brief pages 9-15, filed November 08, 2021, with respect to the rejections of claims 2-6, 8-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Segal et al. (US 2004/0201216), Kust (US 2003/0070273), Chamberlain (WO 2009/024807), and Glickman (US 2010/0198139), as detailed below.
Claim Objections
Claim 12 is objected to because there is a lack of antecedent basis for “the recess wall of the adapter recess” in line 1.  Appropriate correction is required.
Claim 16 is objected to because there is a lack of antecedent basis for “the body” in line 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Segal et al. (US 2004/0201216).
Regarding claim 16, Segal teaches a method for administering a fluid to the body (“This present invention involves one or more, such as a family, of medical connectors with male and female halves which are shape- and/or size-indexed so that only complementary pairs of connectors may be coupled and then employed to deliver a fluid a patient along a selected fluid pathway.” [0022]) comprising: coupling an adapter (first male medical connector portion 1) with a syringe outlet of a syringe (Figure 7C, for example; “a half connector 1 is incorporated into a syringe 545” [0043]); securely fitting the adapter with a catheter (second female medical an end of the adapter (protuberance 15) within a recess (cavity 25) of the catheter having a recess wall (walls of cavity 25; Figures 1 and 5D), and engaging a first contoured fitting profile of the recess wall with a complementary second contoured fitting profile of the end of the adapter (Figure 5D; “FIG. 5D illustrates employing radial projections in an outer surface of the connector half, to effectuate radial pin indexing. In this configuration, radially spaced pins 160 are arranged circumferentially about the protuberance 15. These pins uniquely mate with complementary slots 165 arranged radially within the walls of the cavity 25 formed in the other connector half.” [0034]), wherein engaging includes: receiving one or more ribs of the end of the adapter (radially spaced pins 160) within one or more complementary channels of the recess wall of the recess (complementary slots 165); and receiving one or more ribs of the recess wall (formed between slots 165; Figure 5D) within one or more complementary channels of the end of the adapter (formed between pins 160; Figure 5D); dispensing a liquid from the syringe through the adapter and catheter according to the engagement between the first and second contoured fitting profiles (“a syringe prefilled with a medication that can only be given safely by a certain route could be fashioned with a half connector on its end. Only by mating with a catheter fitted with the appropriate complementary connector part (perhaps also permanently mounted) can the injection be given.” [0044]).

Regarding claim 18, Segal teaches the method of claim 16, wherein engaging the first contoured fitting profile with the complementary second contoured fitting profile includes receiving a non-circular second contoured fitting profile of the end of that adapter within a complementary non-circular first contoured fitting profile of the recess wall of the recess (Figure 5D; “FIG. 5D illustrates employing radial projections in an outer surface of the connector 

Regarding claim 19, Segal teaches the method of claim 16 comprising a valve fitting associated with the catheter, and the valve fitting includes the recess (cavity 25) having the recess wall (walls of cavity 25) and a one-way valve (“either or both medical connector portions can be fitted with a valve which is disposed in a normally closed position but is opened by appropriate mating with a complementary connector. A spring loaded mechanism closes the valve whenever the connector parts are disconnected, preventing fluid leaks and contamination of the lumen.” [0049]), wherein dispensing the liquid from the syringe through the adapter to the catheter includes delivering the liquid through the one way valve (“a syringe prefilled with a medication that can only be given safely by a certain route could be fashioned with a half connector on its end. Only by mating with a catheter fitted with the appropriate complementary connector part (perhaps also permanently mounted) can the injection be given.” [0044]; [0049], wherein liquid passed through the first connector 1 to the catheter would pass through a valve present in the second connector 2).

Regarding claim 20, Segal teaches the method of claim 16 comprising preventing the secure fitting of a syringe outlet having a circular profile with the catheter (“a syringe prefilled with a medication that can only be given safely by a certain route could be fashioned with a half connector on its end. Only by mating with a catheter fitted with the appropriate complementary connector part (perhaps also permanently mounted) can the injection be given. Tubing sets designed for particular applications such as epidural anesthetic infusions can be fashioned with injection sites which only connect to other complementary connector parts. Thus, while allowing wherein slots 165 prevent mating with an outlet having a circular profile). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kust (US 2003/0070273) in view of Chamberlain (WO 2009/024807).
Regarding claim 2, Kust teaches a connector assembly (connector pair 10) configured to connect a syringe to a catheter, the connector assembly comprising: an adapter (second connector 14) including: a first end (outlet end 40) having a tapered recess (outlet 46) to receive a syringe outlet from the syringe (Figure 5); a second end (inlet end 38) having a male connector (main portion 48); and wherein the male connector is a first contoured profile configured for complementary secure fitting with corresponding contoured profiles (outlet end 20 of first connector element 12; Figure 5). 
Kust fails to explicitly teach the male connector including recessed channels and raised ribs disposed on a surface of the male connector, and wherein the male connector including the recessed channels and raised ribs is a first contoured profile configured for complementary recessed channels (grooves 20) and raised ribs (closure elements 22) disclosed on a surface of the male connector (Figure 2C), wherein the male connector including the recessed channels and raised ribs is a first contoured profile (Figure 2C) configured for complementary secure fitting with corresponding contoured profiles (“Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the male connector of the adapter of Kust to have recessed channels and raised ribs disposed on a surface of the male connector based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 3, modified Kust teaches the connector assembly of claim 2 comprising a one-way valve fitting (first connector element 12 having valve 26; “the valve 26 is a duck-billed check valve comprising a pair of flexible, lip-like valve elements 30” [0017]) having a valve fitting recess (outlet end 20), a recess wall (internal walls of outlet end 20) of the valve fitting recess having the corresponding contoured profile (Figures 3 and 5; “the inlet end 38 is formed as a tubular extension that includes a main portion 48 having an outside diameter sized to provide a fluid-tight frictional fit within the outlet end 20 of the upstream connector element 12” [0018]). Modified Kust fails to explicitly teach the recess wall of the valve fitting recess having raised ribs (projections 16) and recessed channels (space between projections 16; Figure 2A) as the corresponding contoured profile (Figure 2D) that corresponds with a first contoured profile of a male connector of an adapter (first connector 1; Figures 2D-3B; “Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the recess wall of the valve fitting of Kust to include raised ribs and recessed channels as the corresponding contoured profile based on the teachings of Chamberlain to prevent incorrect misconnection between the valve fitting and a first connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 4, modified Kust teaches the connector assembly of claim 3, wherein the one-way valve fitting is configured for fitting to an instillation port of a catheter (Figure 5; “The inlet end 18 of the body 16 is configured for attachment to an upstream conduit 17” [0016] wherein the inlet end 18 is capable of attaching to a catheter, and neither the instillation port nor catheter are positively recited or claimed).

Regarding claim 6, Kust teaches a connector assembly (connector pair 10) configured for coupling a syringe with a catheter (Figure 5, wherein that neither the syringe nor catheter are positively recited or claimed), the connector assembly comprising: a valve fitting (first connector element 12) configured for coupling between the syringe and the catheter, the valve fitting includes: a valve (valve 26), and a recess (outlet end 20) in communication with the valve, an interior recess wall (interior wall of outlet end 20) of the recess including a first contoured fitting profile (Figure 3); and an adapter (second connector element 14) configured for coupling with the valve fitting and a syringe outlet of the syringe (Figure 5, wherein that neither the syringe outlet nor syringe are positively recited or claimed), the adapter includes: a first end (outlet end 40) having an adapter recess (outlet 46) configured to receive the syringe outlet (“The outlet end 40 of the body 37 is configured for attachment to a downstream conduit 47” [0018], wherein the syringe outlet is not positively recited or claimed ); and a second end  (inlet end 38) having a second contoured fitting profile complementary to the first contoured fitting profile of the valve fitting (Figure 5), the second end and the second contoured fitting profile configured to securely fit with the interior recess wall and the first contoured fitting profile  (“the inlet end 38 is formed as a tubular extension that includes a main portion 48 having an outside diameter sized to provide a fluid-tight frictional fit within the outlet end 20 of the upstream connector element 12” [0018]).
	Kust fails to explicitly teach the interior recess wall of the recess including a first contoured fitting profile having one or more ribs or channels; the second contoured fitting profile having one or more complementary ribs or channels relative to the one or more ribs or channels of the first contoured fitting profile. Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) including an interior recess wall (internal walls 33) including a first contoured fitting profile having one or more ribs (projection 16) or channels (Figure 2A, spaced formed between projections 16), and an adapter (first connector 1) configured for coupling with the connector, the adapter including a second end (projection 5) having a second contoured fitting profile complementary to the first complementary fitting profile, the second contoured fitting profile one or more complementary ribs (closure elements 22) or channels (grooves 20) relative to the one or more ribs or channels of the first contoured fitting profile, the second contoured fitting profile configured to securely fit with the interior recess wall and the first contoured fitting profile (Figures 2D-3B; “Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting and adapter of Kust to include complementary contoured fitting profiles including one or more ribs or channels based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 8, modified Kust teaches the connector assembly of claim 6. Modified Kust fails to explicitly teach the first contoured fitting profile includes one or more of first ribs or channels, and the second contoured fitting profile includes one or more of second ribs or channels complementary to the first ribs or channels. Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) including an interior recess wall (internal walls 33) including a first contoured fitting profile including one or more of first ribs (projection 16) or channels (Figure 2A, spaced formed between projections 16), and an adapter (first connector 1) including a second contoured fitting profile including one or more of second ribs (closure elements 22) or channels (grooves 20) complementary to the first ribs or channels (Figures 2D-3B; “Referring to 

Regarding claim 9, modified Kust teaches the connector assembly of claim 8. Modified Kust fails to explicitly teach the one or more first ribs or channels of the first contoured fitting profile include: ribs arranged at opposing positions along the recess wall of the recess, and channels arranged at opposing positions along the recess wall of the recess; and the one or more second ribs or channels of the second contoured fitting profile include: ribs arranged at opposing positions along the second end, and channels arranged at opposing positions along the second end. Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) including a first contoured fitting profile including ribs (projections 16) arranged at opposing positions along the recess wall (Figure 2A) of the recess, and channels (Figure 2A, space formed between projections 16) arranged at opposing positions along the recess wall of the recess (Figure 2A); and the one or more second ribs or channels of the second contoured fitting profile include: ribs (closure elements 22) arranged at opposing positions along the second end (Figure 2C), and channels 

Regarding claim 10, modified Kust teaches the connector assembly of claim 6. Modified Kust fails to explicitly teach wherein each of the first and second contoured fitting profiles are non-circular. Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector 2,3) including a first contoured fitting profile that is non-circular (Figure 2A, non-circular due to projections 16) and an adapter (first connector 1) having a second contoured fitting profile that is non-circular (Figure 2C, due to closure elements 22 and grooves 20). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting and adapter of Kust to include contoured fitting profiles that are non-circular based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 11, modified Kust teaches the connector assembly of claim 6. Modified Kust fails to explicitly teach wherein the first and second contoured fitting profile are configured to permit secure fitting between the valve recess and recess wall of the valve fitting and the second end of the adapter only. Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector 2,3) including a first contoured fitting profile (Figure 2A) and an adapter (first connector 1) having a second contoured fitting profile (Figure 2C), the 

Regarding claim 12, modified Kust teaches the connector assembly of claim 6, wherein the recess wall (interior wall of outlet 46) of the adapter recess is tapered (Figure 5).

Regarding claim 15, modified Kust teaches the connector assembly of claim 6, wherein the valve (valve 26) includes a one way valve (“the valve 26 is a duck-billed check valve comprising a pair of flexible, lip-like valve elements 30” [0017]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kust (US 2003/0070273) in view of Chamberlain (WO 2009/024807) as applied to claim 4 above, and further in view of Glickman (US 2010/0198139).
catheter (Figure 5; “The inlet end 18 of the body 16 is configured for attachment to an upstream conduit 17” [0016]). Modified Kust fails to explicitly teach the catheter includes a urinary catheter. Glickman teaches a connector assembly (Figure 2, especially the connector between syringe 210 and inlet port 209), wherein an end of the connector assembly is fit to an instillation port (inlet port 209) of a urinary catheter (catheter 200; [0016], [0019]). At the time of the invention, it would have been obvious to one having ordinary skill in art to modify the connector assembly of Kust to include a urinary catheter based on the teachings of Glickman to allow for the infusion of a drug into the bladder of a patient (Glickman [0021]) in a manner that allows the catheter to be easily selectively attached to the drug source without any backflow (Kust [0021]) while also preventing misconnection errors between various ports on the urinary catheter (Glickman [0028]). 

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kust (US 2003/0070273) in view of Chamberlain (WO 2009/024807) as applied to claim 6 above, and further in view of Glickman (US 2010/0198139).
Regarding claims 13 and 14, modified Kust teaches the connector assembly of claim 6, comprising the catheter (Figure 5; “The inlet end 18 of the body 16 is configured for attachment to an upstream conduit 17” [0016]). Modified Kust fails to explicitly teach the connector assembly comprising the syringe and wherein the catheter includes a urinary catheter. Glickman teaches a connector assembly (Figure 2, especially the connector between syringe 210 and inlet port 209) comprising a first end connected to a syringe (syringe 210) and a second end connected to a urinary catheter (catheter 200; [0016], [0019]). At the time of the invention, it would have been obvious to one having ordinary skill in art to modify the connector assembly of Kust to include a syringe and a urinary catheter based on the teachings of Glickman to allow for the infusion of a drug into the bladder of a patient (Glickman [0021]) in a manner that allows the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smutney et al. (US 2008/0214990) discloses an adapter (first connector 200) and a valve fitting (second connector 400) comprising complementary corresponding contoured profiles (alignment rails 227 and alignment grooves 327, see at least Figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783